STONE, Judge,
concurring specially.
I concur specially to comment that although the circumstances here, in which the victims were tied up in the course of a robbery, are analogous to those in Berry, I do not rely on the statement in Berry, “if you tie ‘em up, you’ve kidnapped ‘em.” 652 So.2d at 838. Rather, I would note that, *1393here, there is ample evidence supporting a conclusion that tying up the victims was not slight or inconsequential, made the underlying crime substantially easier to commit, and substantially lessened the risk of detention by facilitating Appellant’s get-away. E.g., Ferguson v. State, 533 So.2d 763 (Fla.1988).